DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-31 are pending.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 5B, Fig. 9, 10B are blurry (i.e. the wording on them is not clear). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
Claim 1 references the limitation “between about 2 nm and about 5 nm” at line 39.  Claim 5 recites the limitation “about 0.5 nm and about 0.3 nm” at line 3.  Claim 6 recites the limitation “about 0.5 nm and about 3nm” at line 3.  Each claim using a term of degree (about), but terms of degree are not necessarily indefinite (see MPEP2173.05(b)).  In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application.  The Office believes that a person of ordinary skill in the art at the time of the filing of the invention would understand what the size ranges would encompass.  The Office interpreted this as plus or minus 5% falls into the “about” range.  

Claim Objections
Claims 24 and 28 are objected to because of the following informalities:  
The Office suggests amending to incorporate processing details from claim 23 (i.e. “wherein processing values of the first electric current and the second electric current obtained at the same time comprises…”).  Claim 28 has the same issue.  The Office suggests amending claim 28 to include the processing details from claim 27 to clarify what processing is being referenced.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the glucose-oxidation layer of the first electrode comprises a deposit of irregularly shaped bodies” at lines 37-38.   Claim 2 states, “wherein the glucose-oxidation layer comprises a three dimensional interconnected network of irregularly shaped bodies” at lines 1-2.  It is unclear if the irregularly shaped bodies cited in both claims are the same or different structures.   The Office interpreted the claim as referencing the same structures.
Claim 11 states that the first electric current, second electric current, and information indicative of time of generating the two currents are provided, but what structure is doing the providing as the parent claim does not appear to list any additional structure capable of doing this.  Claim 1 already states that the first electric current and the second electric current are generated when first and second bias voltages are applied.  Thus, it would not make sense to interpret the providing step as the same as the generation step of the first and second electrode.  Therefore, there must be some structure that performs these limitations of claim 11.
Claim 22 states on line 2 that software is installed and executable by at least one processor. It is unclear where the software is installed.  The Office suggests amending to state that the software is installed on non-transitory computer readable medium.  Claim 22 also states on line 4 that “wherein upon execution the software is configured to perform” a series of steps.  The Office believes it is more accurate to state that the processor performs the steps and not the software.  Claim 26 has the same issues at lines 2-4 as well claim 27 at lines 3-4.
It is unclear in claims 30 and 31 what is “causing to present” and “causing to transmit” in lines 2 and 3.  The Office suggests amending to include the structure that does the functions.  



Double Patenting
 Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10327684. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application includes a subset of the limitations from claim 1 of US patent 10327684.  
Claim 9 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10327684.  Claim 9 depends from claim 1 in the instant application.  Claim 5 also depends from the previously mentioned claim 1 of US patent 10327684.  Claim 9 differs from claim in only one aspect (the use of the word when versus whenever).  
Claim 12 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 12 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well. 
Claim 14 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 14 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well.
Claim 15 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 15 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well.
Claim 16 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 16 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well.
Claim 17 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 17 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well.
Claim 18 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 18 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well.
Claim 19 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 19 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well.
Claim 19 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 19 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well.
Claim 20 is also rejected as rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10327684.  Each claim is exactly the same.  Claim 20 depends from claim 1 and would therefore be based only on a subset of limitations from claim 1 of US patent 10327684 as well.

Conclusion
Claims 1-31 are rejected.  No prior art rejection was included in this Office Action.  The Office believes that resolution of the above issues will likely place it in condition for allowance for the same reasons as the parent application.   The following references related to the state of the art are provided for Applicant’s benefit:
Sha et al. (US 2007/0135698) teaches a biosensor for glucose/analyte detection (Abstract) that includes embodiments with platinum-black electrodes that nano-porous.  Shah’s sensor electrode is not enzyme free however and may include GOx.  Shah also does not disclose any nanosized particles as claimed.  
Joshi et al. (US 2009/0084678) teach a nanoelectronics device for the detection and quantification of biomolecules that includes a conductive layer comprising a plurality of nanostructures such as nanoparticles of various compositions including platinum (Pt) nanoparticles.  Joshi teaches that the nanostructure size is has at least one dimension smaller than about 100 nm ([0061]).  However, Joshi et al. teaches that a preferred embodiment includes GOx disposed on or in association with this layer ([0033]).
Baig et al. (US 2016/0235347) teach a sensor that may comprise gold nanoparticles in the range of 3-8 nm for detecting glucose ([0054]).  Baig describes this layer as an artificial enzymatic layer ([0207], behaves like an enzyme but does not contain enzymes).  Baig teaches multiple electrode structures as shown in Fig. 6C.  Baig also teaches strategies for handling interfering species such as varying the voltage applied to a cleansing electrode that decomposes the interfering species such as  ascorbic acid and acetaminophen (see [0251]).   Baig however does not teach the generation of the two currents because the method of handling interfering species is different.  Baig also is silent regarding the use of surfactants.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791            


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791